Citation Nr: 1742831	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  04-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a bilateral hand skin disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973, for which he received an honorable discharge, and from June 1973 to April 1977, for which he received an other than honorable discharge. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for service connection for a psychiatric disorder on the basis that new and material evidence sufficient to reopen the claim was not submitted.

The Board also denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric disorder in January 2008.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which, in a November 2008 order granting a Joint Motion for Remand, vacated the Board's decision and remanded the case to the Board for action consistent with the Joint Motion. 

In February 2010, the Board remanded the matter to the RO to complete all necessary efforts to obtain the Veteran's records from the Social Security Administration (SSA).  Then, in March 2011, the Board remanded the appeal for a hearing in accordance with the Veteran's attorney's request.

In October 2012, this hearing was held before the undersigned Veterans Law Judge.  This transcript has been associated with the file. 

In March 2013, the Board reopened the previously denied claim for service connection for a psychiatric disorder and the case was remanded for additional development.  Subsequently, at his request, the Veteran was scheduled for a videoconference hearing in December 2016; he did not appear for the hearing.  In November 2016 and September 2017 statements, the Veteran's representative requested to reschedule the videoconference hearing due to circumstances beyond his control. 

As to the issues of entitlement to service connection for a bilateral hand skin disorder and whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability, the Veteran submitted a notice of disagreement in December 2012 that expressed disagreement with the November 2012 rating decision.  By this rating action, the RO declined to reopen a previously denied claim for service connection for a back disability and denied service connection for a bilateral hand disability.  The RO has not issued a Statement of the Case (SOC) addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2016, during the pendency of the present appeal, the Veteran properly appointed Adam Neidenberg as his new representative, thereby revoking his previous representative, Kenneth LaVan.  See 38 C.F.R. § 14.631(f)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder 

As noted above, the Veteran was afforded a BVA hearing in October 2012.  He was represented by Kenneth LaVan, at that time.  In a July 2016 VA Form 9, the Veteran's prior attorney requested that the Veteran be scheduled for a video conference hearing.  In November 2016, the Veteran submitted the appropriate VA Form 21-22a appointing Adam Neidenberg, Attorney, as his new representative.  

The Board recognizes that the Veteran has already been afforded a BVA hearing as to his service connection claim for an acquired psychiatric disorder.  The normal course of operations is to offer a single hearing.  See 38 C.F.R. § 20.700 (2016).  However, in light of the fact that the Veteran has new representation, the Board finds sufficient good cause shown to grant his request for a new hearing. 

A Board hearing was scheduled for December 1, 2016 at the RO.  However, two days before the hearing, the Veteran's new representative advised the RO that he was unable to locate the Veteran and requested that the hearing be scheduled at a later date.  In September 2017, the Veteran's representative again asked that the hearing be rescheduled. 

Under 38 C.F.R. § 20.704(c) (2016), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

Even though the request to reschedule the Board videoconference hearing was made only two days prior to the scheduled December 2016 hearing, the Board finds that the Veteran demonstrated good cause under 38 C.F.R. § 20.704(c), given the circumstances.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case will be returned to the RO to reschedule the Veteran for a videoconference Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2016).

Bilateral hand skin disorder and back disability

As to the issues of entitlement to service connection for a bilateral hand skin disorder and whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability, the Veteran submitted a notice of disagreement in December 2012, which expressed disagreement with the November 2012 rating decision.  By this rating action, the RO declined to reopen a previously denied claim for service connection for a back disability and denied service connection for a bilateral hand disability.  The RO has not issued a Statement of the Case (SOC) addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of an SOC.  Manlincon, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

2.  Issue the Veteran an SOC as to his appeals for whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability and entitlement to service connection for a bilateral hand skin disorder.  These issues should not be certified or returned to the Board unless the Veteran or his representative submits a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


